Case 2:15-cv-05193-KSH-JSA Document 137 Filed 06/09/21 Page 1 of 2 PageID: 1806

                                                    U.S. Department of Justice
                                                    Civil Division, Federal Programs Branch

                                                    Via U.S. Mail:          Via Courier:
                                                    P.O. Box 883            1100 L Street, NW
                                                    Washington, DC 20044    Washington, DC 20005


 Matthew Skurnik                                     Tel: (202) 616-8188    matthew.skurnik@usdoj.gov
 Trial Attorney                                      Fax: (202) 616-8470


 June 9, 2021

 BY ECF

 The Honorable Jessica S. Allen
 United States Magistrate Judge
 Martin Luther King Building & U.S. Courthouse
 50 Walnut Street Room 2B
 Newark, New Jersey 07101

        Re:        Kyle-Labell v. Selective Service System et al., Docket No. 2:15-cv-05193-KSH-JSA
                   (D.N.J.)

 Dear Judge Allen:
        On June 3, 2021, the Government advised the Court of proceedings in the related case

 National Coalition for Men (“NCFM”), et al. v. Selective Service System, et al., including a

 pending petition for a writ of certiorari in the Supreme Court. See NCFM, et al. v. Selective

 Service System, No. 20-928 (U.S. Jan 8, 2021); ECF No. 135.

        The Government respectfully provides notice that on June 7, 2021, the Supreme Court

 denied the petition for a writ of certiorari in NCFM. See 593 U. S. __ (2021), attached as Exhibit

 A. This left in place the Fifth Circuit’s decision upholding the Military Selective Service Act’s

 male-only registration requirement. See NCFM, et al. v. Selective Service System, et al., 969

 F.3d 546 (5th Cir. 2020).

        In a statement respecting the denial of certiorari, Justice Sotomayor, joined by Justices

 Breyer and Kavanaugh, noted that the National Commission on Military, National, and Public

 Service’s Final Report recommended eliminating male-only registration, and that the Senate

 Armed Services Committee had recently held a hearing on the report, “where Chairman Jack

 Reed expressed his ‘hope’ that a gender-neutral registration requirement will be ‘incorporated

 into the next national defense bill.’” Ex. A at 2 (citing Tr. of Hearing on Final
Case 2:15-cv-05193-KSH-JSA Document 137 Filed 06/09/21 Page 2 of 2 PageID: 1807

                                                -2-


 Recommendations and Report of the [Commission] before the Senate Committee on Armed

 Services, 117th Cong., 1st Sess., 21 (Mar. 11, 2021)). Justice Sotomayor concluded that “at least

 for now, the Court’s longstanding deference to Congress on matters of national defense and

 military affairs cautions against granting review while Congress actively weighs the issue.” Id.

 at 3.

                                                      Respectfully submitted,

                                              By:     /s/ Matthew Skurnik
                                                      MATTHEW SKURNIK
                                                      COUNSEL FOR DEFENDANTS
